Title: Thomas Jefferson to James Eastburn & Company, 25 May 1819
From: Jefferson, Thomas
To: James Eastburn & Company


          
            Messrs Eastburn & co.
            Monticello May 25. 19.
          
          I have just recieved your favor of the 12th informing me that bills of the Richmond banks will always answer for remittances, which indeed will always be a great facility, it being a rare thing in our inland situation to see a bill of the US. bank. I therefore now inclose you a 5.D. note of the Virga bank of Richmond to make up the amount of the books forwarded and salute you with respect
          
            Th: Jefferson
          
        